Mh Mfatten                  fasilAl ,-rWlswf                  qw,^3
                                                                   0U>
VS.
UlE SIM Ot'l&fo




  M Wh Of'allneceszw'km.IdocummhjfMih -fo^My
  ujf-fh 4he fiDLif+ amd ubPs 4ht> fie h sbhf/1 hese. dttMi-enh.
  DaI 4, w, I'd Mode -Ihae skrf/nmfc.



                                         WUtt t Golden

                                         QPAMR?T/~ftM>M




                                          MJ3iO'e*S03Wl9G!V




                                        SivaddviVNiwiaodoianoo
                                            Nl Q3AI303y